Citation Nr: 1504371	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus (DM), to include as due to exposure to herbicides, on the basis of substitution.

2.  Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of methicillin-resistant staphylococcus auereus (MRSA) infection, on the basis of substitution.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), on the basis of substitution.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to April 1968, including service in Thailand beginning in June 1967.  The Veteran died in January 2013 at the age of 67 of cardiac arrest, ischemic heart disease, and diabetes.  At the time of his death, claims were pending for service connection for DM and disability benefits under 38 U.S.C.A. § 1151.  Within one year of his death, the appellant (the Veteran's wife) filed a claim for accrued benefits.  Under the Veterans' Benefits Improvement Act of 2008, the appellant is therefore substituted as the claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

This case originally came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2012, prior to the Veteran's death, the Board dismissed a claim for entitlement to service connection for chronic obstructive pulmonary disease, denied entitlement to an increased evaluation for service-connected right knee disability, and remanded the issues of entitlement to service connection for DM, entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151, and entitlement to a TDIU to the RO for additional development, to include obtaining additional evidence related to the claim for service connection for DM, a nexus opinion on the Veteran's 1151 claim, and an opinion related to a TDIU claim.  As the additional development requested by the Board was subsequently undertaken, there has been substantial compliance with the June 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in December 2011; the Veteran and his daughter testified at a videoconference hearing before the undersigned in March 2012.  A transcript of each hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2013; the causes of death as listed on the death certificate were cardiac arrest, ischemic heart disease, and diabetes.  

2.  At the time of the Veteran's death, service connection was in effect for calcific patellar tendonitis of the left knee, rated as 50 percent disabling.

3.  At the time of the Veteran's death, claims for entitlement to service connection for DM, entitlement to disability benefits under the provisions of 38 U.S.C.A. § 1151, and entitlement to a TDIU were pending; and the appellant has been substituted as the claimant.

4.  The Veteran did not serve in the Republic of Vietnam and is not shown to have been exposed to herbicides coincident with his military service.

5.  DM did not have its onset in service and is not shown to be causally or etiologically a result of military service.

6.  Residuals of a MRSA infection were not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.

7.  The Veteran was service connected for left knee disability, 50 percent disabling, prior to his death.   

8.  Prior to his death, the Veteran had completed high school; he last worked full time in 2002 in security at a hotel.  

9.  The evidence of record does not demonstrate that the Veteran's service-connected left knee disability precluded him from securing or following a substantially gainful employment prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5103, 5103A, 5107, 5121, 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of MRSA infection, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107, 5121, 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).
3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121, 5121A (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in July 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  A letter was sent to the Veteran in September 2009, prior to adjudication, informing him of the requirements needed to establish entitlement to benefits under the provisions of 38 U.S.C.A. § 1151.  A letter was sent to the Veteran in November 2012, prior to adjudication, informing him of the requirements needed to establish entitlement to a TDIU.  In compliance with the duty to notify, the Veteran also was informed in the July 2008 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the July 2008, September 2009, and November 2012 letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letters.  

The appellant was notified by VA letter in January 2014 on her substitution for the Veteran in this claim.  With respect to the substitution claim, as the appellant has taken the Veteran's place, and the Veteran was provided with VCAA notification letters, as indicated above, that met all of the necessary notice requirements, there are no deficiencies of notice with regard to the substitution claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (holding that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues).  Consequently, the Board determines that the appellant was provided all necessary notice prior to the initial AOJ adjudication of the claims.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An opinion was obtained on the issue of entitlement to benefits under 38 U.S.C.A. § 1151 in January 2014.  A VA evaluation of the Veteran's knees was obtained in July 2010.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination in July 2010 and the VA opinion in January 2014 are adequate, as the July 2010 examination provides the symptomatology of the Veteran's left knee and the January 2014 opinion is based on a review of the pertinent evidence.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the 38 U.S.C.A. § 1151 and TDIU issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).
Although no nexus opinion has been obtained on the service connection issue on appeal, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the appellant experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The medical evidence on file does not show any evidence of DM during service or within a year of service discharge.  In fact, the Veteran has not contended that he received treatment during service or within a year of discharge for DM.  The initial medical evidence of DM was not until many years after his service discharge.  There is no medical opinion on file in favor of the claim.  Consequently, the Veteran did not present evidence indicating a nexus between his DM and service.  Thus, there exists no reasonable possibility that a VA opinion would result in favorable findings.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The duty to assist has been satisfied in this case.  The claims file contains the Veteran's service treatment records, as well as relevant VA and private treatment records.  Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The appellant has been given ample opportunity to present evidence and argument in support of her claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2011 travel board hearing and the March 2012 videoconference hearing, the Veteran's representative, The American Legion, and the undersigned VLJ asked the Veteran questions about his claims.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  In fact, the case was remanded by the Board in June 2012 for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).




Analysis of the Claims

The Veteran filed a claim for service connection for diabetes mellitus in May 2008, which was denied by rating decision in November 2008.  A notice of disagreement was received by VA later in November 2008.  A Statement of the Case was issued in September 2009, and a substantive appeal was received by VA later in September 2009.  A claim for benefits under 38 U.S.C.A. § 1151 was received by VA in August 2009 and denied by rating decision in April 2010.  A notice of disagreement was received by VA in September 2010.  A Statement of the Case was issued in October 2011, and a substantive appeal was received by VA in November 2011.  A claim for TDIU was received by VA in December 2012, and the issue was denied in a September 2014 Supplemental Statement of the Case.  The claims have not been finally adjudicated.  The Veteran died during the pendency of this case, and the Veteran's spouse has been substituted as the claimant.  Thus, the issues of entitlement to service connection for DM, to include as secondary to AO exposure, entitlement to benefits under 38 U.S.C.A. § 1151, and entitlement to a TDIU are properly before the Board.


Service Connection Claim

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain chronic disorders, including diabetes mellitus, type II, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

For purposes of establishing presumptive service connection under the above regulation, the evidence of record does not show that the Veteran had qualifying service in the Republic of Vietnam despite his contentions that he stopped in Vietnam on route to Thailand.  His personnel records reveal permanent change of station orders that show him assigned in June 1967 to the 809th Engineering Battalion in Thailand without any reference to Vietnam, although another soldier (J.B.) received order to report to a different unit in the Republic of Vietnam.  Therefore, the Board finds in-service exposure to herbicides due to service in Vietnam cannot be presumed on this basis.  Thus it must be determined whether his service in Thailand would warrant a presumption of exposure to herbicides.

It has been determined that there was significant use of herbicides on the fenced perimeters of military bases in Thailand that was intended to eliminate vegetation and ground cover for base security purposes.  See Department of Defense article, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Therefore, certain Veterans would have been exposed to herbicides while stationed at these bases, depending on the nature of their duties.  The Director of Compensation and Pension Service's Memorandum entitled "Herbicide Use in Thailand during the Vietnam Era" indicates that herbicides were used and stored in Thailand from April to September 1964 and not at any point thereafter.  This Memorandum also indicates that the small-scale herbicide usage to clear weeds in and around the bases and airstrips were using commercial products and not Agent Orange.  There are no presumptions based on exposure to commercial herbicides.  If the Veteran was exposed to commercial herbicides in Thailand, his exposure risk would be similar to exposure to the commercial herbicides sold and used in the United States. 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV.ii.2.C.10(o), (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era;' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC).  See M21-1MR, Part IV.ii.2.C.10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  

The M21-1MR also provides that several items of development should be performed when the Veteran claims herbicide exposure in other areas, to include asking the Veteran for the approximate dates, location, and nature of the alleged exposure.  See M21-1MR, Part IV.ii.2.C.10(o).  If sufficient information cannot be obtained from the Veteran to meet JSRRC guidelines, then the RO is to produce a formal memorandum for the file documenting efforts to obtain information, and then forward the claim for rating activity.  Appropriate notice was sent to the Veteran in July 2008 regarding the above procedures.  Additionally, there is evidence on file, dated in September 2013, documenting a lack of information required to corroborate herbicide exposure from service in Thailand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The Veteran contended, including at his December 2011 travel board hearing, that his duties in Thailand included spraying vegetation around the perimeter of the base.  His military occupational specialties were listed as heavy vehicle mechanic and heavy vehicle driver.  According to information from the Defense Personnel Records Information Retrieval System, dated in September 2013, a 1967-1968 unit history of the 809th Engineering Battalion revealed that the unit was involved in building roads and training sites.  The history was unable to document or verify that the Veteran or personnel assigned to the 809th were exposed to AO or other tactical herbicides or that the Veteran's duties required him to be on or near the perimeter of the base.  Moreover, any spraying or use of Agent Orange in Thailand had ended by 1964, which is several years prior to the Veteran's service there.  Based on the foregoing, the Board finds that service connection is not warranted on the basis of exposure to herbicides, to include on a presumptive basis, for DM based on the Veteran's service in Thailand. 

Despite this finding, when a Veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, service treatment records do not demonstrate complaints of, treatment for, or a diagnosis related to DM.  Service examinations in November 1967 and February 1968 were normal, with urinalyses that were negative for sugar.  The Veteran did not assert that he experienced symptomatology related to DM continuously since service.  In fact, the post-service evidence of record does not reflect complaints or findings related to DM until more than 30 years following separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  The Veteran filed a claim for service connection for DM in May 2008 and DM was diagnosed in July 2009.  

In addition, the post-service medical evidence of record does not include an etiological opinion relating the Veteran's DM to his active duty service.  The only evidence of record indicating an association between DM and active duty service are the Veteran's statements.  However, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As the origin or cause of DM is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay statements are not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  

The question of whether the Veteran's alleged exposure to herbicides caused his DM does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of this disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, as there is no competent evidence establishing that the Veteran's DM was incurred in or caused by active duty service, service connection is not warranted.

For the reasons discussed above, the preponderance of the evidence is against the claim for entitlement to service-connection for DM, and as such, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


1151 Claim

Compensation or DIC shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151.

In determining whether a Veteran has an additional disability due to VA medical care, VA compares the Veteran's condition immediately before the beginning of the relevant care or treatment to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and has additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  The proximate cause of disability is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. 38 C.F.R.  
§ 3.361(d)(1).  See also VAOPGCPREC 5-01.

It has been contended, including by the Veteran and his daughter at their March 2012 videoconference hearing, that the Veteran developed MRSA that led to lower extremity amputations as the result of his VA hospitalization and treatment beginning in 2009.  

Lab results of the MRSA surveillance NARES are of record.  These results indicate that the Veteran was tested and found negative on August 3, 2009 and August 11, 2009, which is the day the he was admitted for what turned out to be a lengthy stay at the VAMC in Miami.  He also tested negative on September 25, 26, 27, 28 and 30, 2009.  He was found to be positive on October 2, 2009 and October 5, 2009, the day that he was discharged from VAMC Miami.  He tested positive on April 10, 2010 and April 23, 2010; he tested negative later on April 23, 2010 and in early May 2010.  The last testing information indicated that he tested positive on May 6, 2010 and on May 12, 2010, which was the date he signed the claim statement seeking compensation under § 1151 for a MRSA infection.

In response to the June 2012 Board remand, a VA evaluation and nexus opinion was obtained in January 2014.  After review of the evidence, the reviewing physician noted that the Veteran apparently developed nasal colonization with MRSA at some point between April 2007 and October 2009 and that although colonization may have occurred as a result of prolonged and repeated hospitalizations, this is not documented in the record and there is no evidence of MRSA infection, only colonization.  The only time that clinical infection of any kind was reported was in July 2009 when he started on antibiotics for an erythematous right foot with an increase in white blood cells and in August 2009 when a diagnosis of cellulitis was made.  Each of these times he underwent a procedure for the vascular insufficiency that was the cause of his problems.  The Veteran's amputations were required due to the severe vascular insufficiency and resulting tissue ischemia, which was confirmed by the pathology reports.  The VA physician opined that these amputations were unrelated to any infection.

Consequently, the Veteran's lower extremity amputations were not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  The appellant has not provided any medical opinion to the contrary.
The Board also considered the Veteran's statements and hearing testimony, as well as the contentions of the appellant.  Neither the Veteran not the appellant is competent to provide an opinion as to the cause of the Veteran's additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's bilateral lower extremity amputations would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Accordingly, the most probative evidence in this case is the VA opinion which reflects that the VA acted with reasonable care and due diligence in treating the Veteran.  Therefore, a grant of disability benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of MRSA infection, for purposes of accrued benefits, is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


TDIU Claim

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Prior to his death, the Veteran's only service-connected disability was his left knee disability, which was assigned a 50 percent rating.  As this rating does not meet the above noted percentage requirements, entitlement to TDIU cannot be assigned under 38 C.F.R. § 4.16(a).  However, as noted above, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, if the Board determines that an 
extra-schedular rating should be considered, the Board would remand the issue to VBA so that the issue can be referred to Director of Compensation.  See 38 C.F.R. § 4.16(b) (2014).

The Board must now determine whether the Veteran was unemployable prior to his death by reason of his service-connected left knee disability alone, taking into consideration his educational and occupational background.  According to VA Form 21-8940, the Veteran had completed high school; he last worked full time in 2002 in security at a hotel.    

When examined by VA in September 2009, it was noted that the Veteran had been unemployed for 2-5 years; the reason given for his unemployment was Social Security disability and above-the-knee amputation.  The diagnoses were chronic patellar tendonitis of the left knee and lateral meniscus tear of the left knee.  His left knee condition had a significant effect on his usual occupation, because of decreased mobility, lack of stamina, weakness or fatigue, decreased strength, and pain.  His condition had a severe effect on exercise, sports, recreation, and traveling but no more than a mild effect on activities such as chores, shopping, dressing, and grooming.

When examined by VA in July 2010, the Veteran complained of left knee deformity, stiffness, weakness, and decreased speed of joint motion.  The Veteran used a wheelchair.  He said that he had retired in 2007 from his job as a hotel manager because of left knee and leg pain.  There was objective evidence of bony joint enlargement, crepitus, heart, pain at rest, and guarding of movement.  There was no left knee instability or pain on motion. Flexion was limited to 120 degrees and extension was limited to 50 degrees.  The diagnoses were degenerative joint disease of the left knee and enchondroma of the left knee.  It was noted that the Veteran's diagnoses prevented chores, shopping, exercise, sports, recreation, and driving.

According to an August 2011 VA orthopedic consultation report, the Veteran had a history of an above-the-knee amputation on the right due to vascular disease and a transmetatarsal amputation on the left due to vascular disease.  The assessment was knee flexion contracture, left leg, secondary to chronic flexed position in wheelchair.

According to a December 2012 statement from Y. Leon, M.D., the Veteran was followed for diabetes, coronary artery disease, peripheral vascular disease, hypertension, and amputations of both lower extremities.

The Board finds a lack of evidence that the Veteran's service-connected left knee disability alone prevented him from obtaining or maintaining substantially gainful employment.  Although there is evidence on file that the Veteran's service-connected tendonitis of the left knee resulted in significant functional impairment, as evidenced by the 50 percent rating assigned to the disability, the medical evidence does not show that this disability, by itself, caused unemployability.  Even though the Veteran told the examiner in July 2010 that he had to retire from work because of his left knee and leg pain, it was reported in September 2009 that the Veteran had retired because of Social Security disability and his nonservice-connected right knee amputation.  In fact, his above-the-knee amputation on the right and transmetatarsal amputation on the left were due to vascular disease and not to his service-connected left knee tendonitis.  

The record does not show that the Veteran was unemployable due to his 
service-connected tendonitis of the left knee.  Because the record does not reflect that, prior to his death, the Veteran was unemployable due solely to his 
service-connected left knee disability, the preponderance of the evidence is against a claim for TDIU, and referral for an extraschedular evaluation is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for DM, to include as secondary to exposure to herbicides, on the basis of substitution, is denied.

Entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of MRSA infection, on the basis of substitution, is denied.

Entitlement to TDIU, on the basis of substitution, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


